Gilbert, J.
1. The court did not err in the ruling on the admissibility of evidence.
2. On conflicting evidence there appears no abuse of discretion in granting an injunction, in so far as the same is interlocutory in character. Direction is given that the judgment be modified by striking therefrom *868the portions of the judgment which are permanent in character; that is, for the payment by petitioner to defendant of a definite specified sum of money, and for the creation of a lien in favor of the defendant on the crops growing on the land. To some extent these portions of the judgment are favorable to the defendant; but they are premature and should be set aside, even if it can be finally shown that the defendant is entitled to such payment. ,
No. 8646.
December 16, 1931.
3. The plaintiff having obtained a material modification of the judgment, the costs in this court are assessed against the defendant in error.

Judgment affirmed, inith direction.


All the Justices concur.

Willis M. Avera and H. L. Jaclcson, for plaintiff in error.
E. B. Smith, contra.